Gary, J. January 22, 1887, the appellee demised to the appellant and his wife, rooms. The rent being unpaid, Hay 17, 1887, notice, addressed to them, signed by appellee, was served by delivering a copy to her. This notice was pursuant to Sec. 8 of the act of 1873 in relation to landlord and tenant, and the only question on it is as to the service. Appellant not leaving the premises, appellee commenced a forcible detainer suit against appellant and his wife before a justice of the peace, in which suit service of the summons was had upon both, but only the appellant appeared; judgment went against him only; he appealed to the Circuit Court, and being defeated there, appeals here. The objection that the appellant’s wife ought to have been brought into the Circuit Court, is not good. Fabbri v. Cunio, 1 Ill. App. 240; Wells v. Reynolds, 3 Scam. 191. She was no party to the judgment before the justice. The judgment of the justice against the appellant alone, disposed of the complaint against her. Wilderman v. Sandusky, 15 Ill. 59. The service of the notice “by delivering a copy thereof to the within named Hrs. Hinnie Bell, wife of J. Bell, she being a person above the age of twelve years, residing in and in possession of the within described premises,” was a good service. Notwithstanding the fact that it was addressed to both of them, the service was precisely such as the statute requires if it had been addressed to him alone, and it is to be presumed he got it. As a witness on the stand he did not deny receiving it. Farnam v. Holman, 90 Ill. 312; Doe v. Watkins, 7 East, 551; Jones v. Marsh, 4 D. & E. 464. After the suit was commenced, the appellee conveyed the premises, so that his right to the possession had terminated pendente lite. He was, however, at the commencement of the suit, entitled to the possession, and his recovery inures to the benefit of his grantee. So held in ejectment; Mills v. Graves, 44 Ill. 50; and one of the reasons there assigned is that it is the policy of this State to promote the easy sale and conveyance of land, and not to prevent such conveyance during the long period which may be consumed in litigation. That reason applies to suits of this character with, at least, part of the force that it does to ejectment. No good would result from a contrary doctrine. There is no merit in the appellant’s case. Judgment affirmed.